DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant argues Wentling is silent to some aspects of its construction, however, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, one of ordinary skill can draw from the assembled product various and obvious ways to construct said barrel and its constituent parts, since a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Applicant argues that the fitting of Wentling is not incapable of removal from the opening without destruction of the barrel. However, the method of forming the device (i.e. the manner in which the barrel is inserted in relation to welding and deep drawing) is not germane to the issue of patentability of the device itself. Here, the fitting of Wentling is made of two features, the socket (26) and plug (27). When the fitting is first fitted to the opening in the top part of the part, it is depicted with flange that rests against the bottom surface of the top part thus must be inserted into the opening from .
In response to applicant's arguments against the references individually (Wentling, Thomas, Petzendorfer), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to Carter have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, upon further consideration, a new ground(s) of rejection is made in view of Benettolo teaching the amended features as evidenced in the rejection below.
Election/Restrictions
Claims 12-13, 18-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 2, 3, 5, 6, 26, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentling et al. (US Patent No. 1,095,014), and further in view of Thomas (US Patent No. 3,729,812), Benettolo (US Patent No. 10,495,116) and as evidenced by Petzendorfer et al. (US 2011/0253727 A1 herein after Petz).
Re: Claim 1, Wentling discloses the claimed invention including 
A single wall beverage barrel produced from a predominantly cylindrical casing part (13), a deep-drawn bottom part and deep-drawn top part (20), provided with one opening (12) in the center of the top part (p. 2, 67-68, one opening) except for expressly centering it; however, it has been held that
rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; which opening is closed by means of a fitting (26, 27) (Fig. 16, p. 2, lines 72-76) except for being made of plastic. However, Benettolo teaches a plastic fitting (3, 4) is inserted into a central opening (15) of the top part (12) from the inside before welding the top part and the casing part (11) (Figs. 1-2, Col. 3, lines 10-13, plastic fitting).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include inserting the fitting from the inside before attaching the top part to the casing part as taught by Benettolo, since it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and in this case performing the steps in the order claimed would be obvious based on design choice due to the fitting flange resting against the interior of the top part; and since the known properties of plastic (i.e. corrosion resistance, cost effective, and easy to manufacture), and further it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 125 USPQ 416
Wentling discloses a thin piece of sheet metal (Figs. 1-2) except for expressly stating the thickness and steel. However, Thomas further disclosing the casing part is produced from stainless steel and has a thickness of 0.8 mm or less (Col. 2, lines 41-49, stainless steel .5mm thickness), and the bottom part and the top part are likewise made of stainless steel and have a thickness of 0.8 mm or less (Col. 2, lines 41-49, stainless steel .5mm thickness). ). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a stainless steel, since the known properties of stainless steel (i.e. corrosion resistance, durability, and easy to manufacture) make an obvious choice for holding fluid and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
Wentling discloses forming the casing part by bending sheet metal into a tube and would have been obvious to use laser butt welding along longitudinal seam (4) of the opposing edges of said sheet (Figs. 1-5, p. 1, lines 93-105, welding longitudinally) except for expressly stating a laser. However, as evidenced by Petz (Fig. 1, Para. 78, 83, and 92, joined at the longitudinal seam depicted in fig. 1 using lasers to weld), a selection of laser welding is known in the art to provide advantages including high productivity, low heat input/ low distortion, deep penetration, repeatability, and ease of automation;
the fitting (26, 27) is configured to be insertable into an opening of the top part only from the inside prior to the butt welding of the seam (Fig. 14-16, p. 2, line 70-77, socket inserted through the top part opening from inside), and is further configured to be incapable of removal from the opening without destruction of the barrel (Fig. 16, p. 2, lines 72-72, fitting is welded thus incapable of removal and will destroy barrel if done so), and as further evidenced by Benettolo showing a fitting (3, 4) is configured to be insertable into the opening of the top part only from the inside prior to the butt welding of the seam and is further configured to be incapable of removal from the opening without destruction of the barrel. (Figs. 1-3, fitting inserted and welded into opening such that removal would mean destruction). In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Re: Claim 2, Wentling in view of Thomas material modification discloses the claimed invention including the casing part is welded with the bottom part and the top part such that the material in the immediate vicinity of the longitudinal weld seams or round weld seams is not tight upwards of an internal pressure of 7 bar so as to prevent a higher pressure increase (Thomas: Fig. 5 depicts a casing exerting a tight upward pressure onto the top and bottom part).
Re: Claim 3, Wentling discloses the claimed invention except for a separate fitting and socket. However, Benettolo teaches a socket (5) welded (57) to the top part (12), wherein the fitting (3, 4) is tightly injection-molded in the socket (Col. 4 & 5, lines 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include injection molding for forming the fitting as taught by Benettolo, since Benettolo states in column 3, lines 30-35 that such a modification stiffens the fitting itself while at the same time guaranteeing its correct position and its tightness. Further using injection molded plastic is known to provide a fast, cheap, and efficient means of making parts of a device.
Re: Claims 5-6 and 29, Wentling discloses the claimed invention except for expressly stating the dimensions of the device. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to make a beverage barrel with the dimensions of casing diameter is between 230 mm and 290 mm and the barrel height is less than 800 mm. Since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claim 26-27, the rejection of claim 1 covers the limitations recited in this claim, and further Wentling as evidenced by Petz discloses gaps less than .2mm when laser welding adjacent sides of the sheet; and top and bottom parts with the casing (Petz: Para. 87, the sides will abut each other thus any gap would be less than .2mm).
Re: Claim 28, Wentling discloses the claimed invention except for specifically specifying the sequence in which the fitting is attached to the device. However, Benettolo teaches a fitting (3, 4) is inserted into an opening (15) of the top part (12) from the inside before welding the top part and the casing part (11) (Figs. 1-2, Para. 25-30, fitting inserted from the inside).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include inserting the fitting from the inside before attaching the top part to the casing part as taught by Benettolo, since it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentling et al. (US Patent No. 1,095,014), Thomas (US Patent No. 3,729,812), Benettolo (US Patent No. 10,495,116), and Petzendorfer et al. (US 2011/0253727 A1 herein after Petz) as applied to claim 1 above, and further in view of Delbarre (US Patent No. 7,168,596).
Re: Claim 15 and 17, Wentling discloses the claimed invention including being able to inherently fill and empty the barrel (p. 1, lines 10-15, beverage container, a user able to place beverage into container and then retrieve beverage therefrom) except for expressly disclosing as sealing means. However, Delbarre discloses at least one sealing means (5) in the flow channels of the fitting can be opened via an attachable tap head such that the fitting is shaped in such a way that the at least one sealing means can be opened when fitting to the filling head of a conventional filling installation (Col. 2, lines 35-36, Col. 5, lines 4-17, filling and tapping of keg with suitable implements).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a sealing means for filling and tapping the beverage barrel as taught by Delbarre, since such a modification is known in the art to provide a means for keeping the fluid inside the container under pressure when not in use while also keeping it free from outside contaminates which could sour the beverage thus also improving the shelf life of the beverage. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazur, Norton, Lai, Stone, and Benettolo are cited disclosing fitting and socket structures known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.